NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH KOFOED,                                  No. 18-35656

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01342-SB

 v.
                                                MEMORANDUM*
ELLEN ROSENBLUM, State of Oregon
Attorney General; KINDRA McKILLIP,
Legal Secretary to the Tillamook County
Circuit Court Trial Court Administrator,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Joseph Kofoed appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal under Federal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

2010). We affirm.

      The district court properly dismissed Kofoed’s claims against defendant

Rosenblum because Kofoed failed to allege facts sufficient to state a plausible

claim. Id. at 341-42 (although pro se pleadings are construed liberally, a plaintiff

must present factual allegations sufficient to state a plausible claim for relief); see

also Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009) (conclusory allegations are not

entitled to a presumption of truth); Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir.

2011) (requirements for establishing supervisory liability under § 1983).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Kofoed’s motion for correction of errors in the reply brief (Docket Entry No.

20) is granted. The Clerk shall file the notice of errata to the reply brief submitted

at Docket Entry No. 20.

      AFFIRMED.




                                           2                                     18-35656